— This is an appeal by the widow of a deceased employee from a decision of the State Industrial Board disallowing claim for death benefits, and rescinding an award for death benefits made by an acting referee. Deceased had been employed for about eleven years as a blacksmith, doing heavy work. The plant level was below the garage level. To get from the former to the latter one had to climb two flights of iron steps and a flight of concrete steps; between the two there was a landing. The same situation had existed for the eleven years of the deceased’s employment. He regularly used these steps both to and from his work and to carry things from one level to' another. On April 2, 1935, at quitting time, deceased climbed the stairs, to go home. In doing so he fell down and died immediately from a heart ailment which he had been suffering from for some time and for which he had been treated. There was evidence to support the decision of the Board. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.